 

FORBEARANCE AGREEMENT

 

This FORBEARANCE AGREEMENT is executed as of the 1st day of April, 2013 by and
among, TNP SRT SECURED HOLDINGS, LLC, a Delaware limited liability company
("Lead Borrower"), TNP SRT SAN JACINTO, LLC, a Delaware limited liability
company ("San Jacinto Borrower"), TNP SRT CRAIG PROMENADE, LLC, a Delaware
limited liability company ("Craig Borrower"), TNP SRT AURORA COMMONS, LLC, a
Delaware limited liability company (the "Aurora Borrower"), TNP SRT WILLOW RUN,
LLC, a Delaware limited liability company ("Willow Run Borrower"), TNP SRT
VISALIA MARKETPLACE, LLC, a Delaware limited liability company (the "Visalia
Borrower", and collectively with Lead Borrower, San Jacinto Borrower, Craig
Borrower, Aurora Borrower, and Willow Run Borrower, the "Borrowers" and each
individually, a "Borrower"), TNP STRATEGIC RETAIL TRUST, INC., a Maryland
corporation (the "REIT"), TNP STRATEGIC RETAIL OPERATING PARTNERSHIP, LP, a
Delaware limited partnership (the "OP", and collectively with the REIT, the
"Guarantors" and each individually, a "Guarantor") (the Borrowers and the
Guarantors are collectively the "Credit Parties" and each individually, a
"Credit Party"), and KEYBANK NATIONAL ASSOCIATION, a national banking
association having a place of business at 225 Franklin Street, 18th Floor,
Boston, Massachusetts 02110, as agent (in such capacity, "Agent") for itself and
any other lenders who become lenders under the Credit Agreement (as hereinafter
defined) collectively referred to as "Lenders" and each individually referred to
as a "Lender"). Each Credit Party has an address at 4695 MacArthur Court, Suite
1100, Newport Beach, California 92660.

 

RECITALS:

 

WHEREAS, the Borrowers certain of their Affiliates, the Agent and the Lenders
have executed documents (the "Loan Documents") relating to the following
indebtedness:

 

1.          a Revolving Credit Agreement dated as of December 17, 2010 (as
amended to date and as may further be amended, restated and/or modified from
time to time, the "Credit Agreement"), pursuant to which, among other things,
the Lenders agreed to provide to the Borrowers a revolving credit facility in
the original maximum principal amount of $35,000,000 (as increased or decreased
from time to time prior to the date hereof, the "Original Loans");

 

2.          that certain Revolving Credit Note dated as of December 17, 2010 by
the Borrowers in favor of the Lenders in the original principal amount of
$35,000,000, as temporarily increased to $38,000,000 by that certain Amendment
to Revolving Credit Note dated as of May 26, 2011, as further temporarily
increased to $45,000,000 by that certain Second Amendment to Revolving Credit
Note dated as of September 22, 2011, as temporarily increased to $43,000,000 by
that Third Amendment to Revolving Credit Note dated as of January 9, 2012, and
as further temporarily increased to $60,000,000 by that Fourth Amendment to
Revolving Credit Note dated as of May 15, 2012 but which maximum amount has now
decreased to $45,000,000 (as amended, restated and/or modified from time to
time, the "Note");

 

 

 

 

3.          that certain Pledge and Security Agreement dated as of December 17,
2010 by Lead Borrower in favor of the Agent for the benefit of the Lenders (as
amended, restated and/or modified from time to time, the "Borrower Pledge
Agreement");

 

4.          that certain Pledge and Security Agreement dated as of December 17,
2010 by the REIT in favor of the Agent for the benefit of the Lenders (as
amended, restated and/or modified from time to time, the "REIT Pledge
Agreement");

 

5.          that certain Pledge and Security Agreement dated as of December 17,
2010 by the OP in favor of the Agent for the benefit of the Lenders, as amended
by that certain Partial Release and First Amendment to Pledge and Security
Agreement dated as of May 20, 2011 (as further amended, restated and/or modified
from time to time, the "OP Pledge Agreement");

 

6.          that certain Guaranty Agreement dated as of December 17, 2010 by the
Guarantors in favor of the Agent for the benefit of the Lenders (as amended,
restated and/or modified from time to time, the "Guaranty"); and

 

7.          those certain Deeds of Trust and other Loan Documents executed by
Borrowers in connection with Loans made to such Borrowers relating to Mortgaged
Properties (as amended, restated and/or modified from time to time, the
"Property Loan Documents").

 

WHEREAS, one or more Events of Default (as defined or described in the Loan
Documents) exist under the Credit Agreement (the "Existing Events of Default"),
by reason of Borrowers' failure to pay to Lender the Willow Run Loan and the
Visalia Loan as required in Section 2.07(a) of the Credit Agreement, to use Net
Proceeds to repay the Loan as required in Section 2.08(d) of the Credit
Agreement due to defaults in the financial covenants, to reduce the Tranche A
Exposure as would have been required in Section 2.08(f) of the Credit Agreement
based on a calculation of 65% of the Pool Value or a Debt Yield of twelve
percent (12%) and the REIT's agreement to make a Restricted Payment for the
redemptions described on Exhibit J attached;

 

WHEREAS, the Credit Parties have acknowledged and hereby affirm that all
indebtedness incurred under the Note, the Guaranty, and all other indebtedness,
obligations and liabilities of Borrowers and the other Credit Parties, and each
of them, to Lender, of every kind and description (all of the foregoing, whether
now or existing or hereafter arising, are collectively referred to as the
"Obligations") are now in default, that the Existing Events of Default do exist,
and that Lenders are now entitled to exercise their remedies, including, without
limitation, the acceleration of the Note and the institution of collection
proceedings under the Loan Documents and applicable law;

 

WHEREAS, Credit Parties have acknowledged (and by signing below hereby confirm
their acknowledgment) that Lenders have no obligation to advance further funds
under or extend or renew the Obligations, and that all demands and notices
required to be given or made by Agent and Lenders have been timely and
effectively given or made; and

 

- 2 -

 

 

WHEREAS, Credit Parties have requested that Agent and Lenders forbear in the
exercise and enforcement of their rights and remedies;

 

NOW, THEREFORE, in consideration of the agreements made herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.           Forbearance Period.

 

(a)          Due to the occurrence of the Existing Events of Default (which are
not waived by Agent and Lenders), the Note is now due and payable in full and
Agent and Lenders are entitled to exercise their remedies under the Loan
Documents. However, Agent and Lenders hereby agree to forbear in the exercise of
their rights and remedies under the Loan Documents until the earliest to occur
of the following events (the "Forbearance Expiration Date"):

 

(i)          July 31, 2013;

 

(ii)         a default or breach in any of the representations, warranties,
covenants or conditions of this Agreement shall occur; or

 

(iii)        a Default or Event of Default (other than the Existing Events of
Default) as described in the Loan Documents shall occur or shall become known to
Agent or any Lender.

 

(b)          All forbearances, deferrals and indulgences granted by Agent and
Lenders herein shall automatically terminate on the Forbearance Expiration Date.
Upon the Forbearance Expiration Date Agent and Lenders shall have, and shall be
entitled to exercise, any and all rights and remedies which they may have at
law, in equity, or by any agreement, as a result of the Existing Events of
Default without further notice of any kind and regardless of any prior agreement
or understanding by Credit Parties with Agent and Lenders.

 

2.           Acknowledgment of Debt and Default.

 

(a)          All of Credit Parties' obligations, indebtedness and liabilities to
Agent and Lenders as evidenced by or otherwise arising under the Obligations,
except as otherwise expressly modified in this Agreement upon the terms set
forth herein are, by Credit Parties' execution of this Agreement, ratified and
confirmed in all respects by Credit Parties. In addition, by Credit Parties'
execution of this Agreement, Credit Parties jointly and severally represent and
warrant that no counterclaim, right of set-off or defense of any kind exists or
is outstanding with respect to the Obligations. As of even date, the aggregate
outstanding principal amount of Credit Parties' obligations to Lender under the
Obligations is $36,454,765.24 plus accrued but unpaid interest, fees and any
other costs incurred under the Obligations. Credit Parties acknowledge that the
security and mortgage interests granted pursuant to the Loan Documents
constitute valid liens on the real and personal property of Credit Parties,
Borrower, and that Credit Parties shall take no action to impair or invalidate
such mortgage, deed of trust, pledge and security interests. The collateral
granted to Agent and Lenders under the Loan Documents may be referred to herein
as the "Collateral".

 

- 3 -

 

 

(b)          Credit Parties hereby jointly and severally acknowledge and agree
that the Existing Events of Default exist under the Note and the Loan Documents
and that Agent and Lenders are entitled to exercise such remedies as are
available to a creditor under applicable law. Credit Parties hereby jointly and
severally acknowledge and agree that Agent and Lenders have notified Credit
Parties that the Existing Events of Default exist under the Loan Documents.

 

(c)          Credit Parties jointly and severally acknowledge and agree that
Lender's agreement to forbear is expressly conditional upon execution of this
Agreement by all Credit Parties and their satisfaction of all terms, conditions,
covenants and requirements set forth herein.

 

(d)          Credit Parties hereby acknowledge, confirm and agree that Agent has
and shall continue to have, until released by Agent, a valid, enforceable and
perfected first-priority lien upon, security interest in, and mortgage of, the
Collateral pursuant to the Loan Documents.

 

3.           Representations and Warranties. Each of Credit Parties represents
and warrants that:

 

(a)          The Recitals to this Agreement are true, correct and complete in
all material respects.

 

(b)          All of the representations and warranties made by Credit Parties in
the Loan Documents are true and correct on the date hereof as if made on and as
of the date hereof, except to the extent that any of such representations and
warranties related by their terms to a prior date and except as such
representations and warranties may be specifically amended by this Agreement.

 

(c)          The execution of this Agreement and all related documents have been
duly authorized by all necessary shareholder, director, partnership, member,
manager, trustee and beneficiary action. The representatives of the Credit
Parties signing below have been duly authorized to sign this Agreement. This
Agreement, the Loan Documents, and all related documents are valid, binding and
enforceable obligations of the Credit Parties.

 

(d)          No Credit Party is in default under any material obligation or
agreement or a party to any pending or threatened litigation or proceeding which
would have a materially adverse effect on such Credit Party.

 

(e)          Credit Parties have not received any notice of any material
violation of any federal, state or municipal law, ordinance, code, or regulation
affecting the Collateral. Credit Parties have not received any notice, and do
not have any knowledge of or information, as to any existing or threatened
condemnation or other legal action of any kind involving the Collateral.

 

(f)          To the best of their knowledge, no litigation or administrative
proceeding is pending or threatened affecting the Collateral or the Credit
Parties.

 

(g)          Each Borrower is now and during this Agreement is and will remain
solvent. Each Borrower has made adequate provision for the payment of all
creditors of each Borrower other than Lenders; and Borrowers did not enter into
this transaction to provide preferential treatment to Lenders or any other
creditor of Borrowers in anticipation of seeking relief under the Bankruptcy
Code.

 

- 4 -

 

 

(h)          As of the date hereof, except for the Existing Events of Default,
no Default or Event of Default has occurred and is continuing under the Credit
Agreement, the Note, or any other Loan Document.

 

4.           Modifications to Obligations.

 

(a)          The following definition of "Forbearance Agreement" is hereby added
to Section 1.01 of the Credit Agreement in its entirety:

 

"Forbearance Agreement" means that certain Forbearance Agreement dated as of the
Forbearance Date by and among the Borrowers, the Guarantors party thereto, the
Agent and each Lender signatory thereto, as may be amended from time to time."

 

(b)          The following definition of "Forbearance Date" is hereby added to
Section 1.01 of the Credit Agreement in its entirety:

 

"Forbearance Date" means April 1, 2013.

 

(c)          The following definition of "Glenborough" is hereby added to
Section 1.01 of the Credit Agreement in its entirety:

 

"Glenborough" means SRT Advisor, LLC, a Delaware limited liability company
having an address at c/o Glenborough, 400 S. El Camino Road, Suite 1100, San
Mateo, CA 94402.

 

(d)          The definition of "Initial Tranche A Maturity Date" as set forth in
Section 1.01 of the Credit Agreement is hereby amended in its entirety to read
as follows:

 

"Initial Tranche A Maturity Date" means July 31, 2013.

 

(e)          The following definition of "Original Loans" is hereby added to
Section 1.01 of the Credit Agreement in its entirety:

 

"Original Loans" as defined in the Forbearance Agreement.

 

(f)          The definition of "Tranche A Available Amount" as set forth in
Section 1.01 of the Credit Agreement is hereby amended in its entirety to read
as follows:

 

"Tranche A Available Amount" means the lesser of (a) the Tranche A Commitment
and (b) as adjusted from time to time pursuant to the terms hereof, the Tranche
A loan amount which would produce a Debt Yield of no less than nine percent
(9%).

 

(g)          The definition of "Tranche A Commitment" as set forth in Section
1.01 of the Credit Agreement is hereby amended in its entirety to read as
follows:

 

- 5 -

 

 

"Tranche A Commitment" means, with respect to each Tranche A Lender, the
commitment of such Tranche A Lender to convert its Original Loans into Tranche A
Commitments as defined in Section 2.01, expressed as an amount representing the
maximum aggregate amount of such Tranche A Lender's Tranche A Exposure
hereunder, as such commitment may be reduced from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Tranche A Lender's Tranche A Commitment is set forth on Schedule 2.01, or
in the Assignment and Acceptance pursuant to which such Tranche A Lender shall
have assumed its Tranche A Commitment, as applicable. As of the Forbearance
Date, the Tranche A Commitment is $36,454,765.24.

 

(h)          The definition of "Tranche A Maturity Date" as set forth in Section
1.01 of the Credit Agreement is hereby amended in its entirety to read as
follows:

 

"Tranche A Maturity Date" means the Initial Tranche A Maturity Date.

 

(i)          Section 2.01 of the Credit Agreement is hereby amended in its
entirety to read as follows:

 

"SECTION 2.01         Commitments. As of the Forbearance Date, the outstanding
principal amount with respect to the Original Loans is $36,454,765.24, all of
which shall be converted to a term loan hereunder. Subject to the terms and
conditions contained in this Agreement, each Lender consents to the conversion
of its pro rata share of the outstanding Original Loans to term loans on the
Forbearance Date (each, individually, a "Tranche A Loan", and collectively, the
"Tranche A Loans") in the amount set forth on Schedule 2.01 hereto. The Lenders
shall have no obligation to make any advance in respect to the Tranche A Loans
on or after the Forbearance Date or to readvance any principal sums repaid in
respect to the Tranche A Loans. A Lender’s Tranche A Loans may, at the request
of such Lender, be evidenced by a note from the Borrowers executed from time to
time, each in the form of Exhibit D-1 hereto (with all blanks appropriately
completed) (as the same may be amended, supplemented, restated, extended,
renewed or replaced from time to time, and including any replacement notes,
referred to collectively as the "Tranche A Notes"), issued to, and payable to
each of the Lenders (or their respective registered successors and permitted
assigns) in amounts equal to their respective Commitments."

 

(j)          Section 2.06 of the Credit Agreement is hereby amended in its
entirety to read as follows:

 

"SECTION 2.06         Commitments. As of the Forbearance Date, (i) the Tranche A
Commitments shall be $36,454,765.24 and shall terminate on the Tranche A
Maturity Date and (ii) the Lenders shall have no obligation whatsoever to
advance any additional Loans to the Borrowers. The Tranche B Commitments
terminated prior to the Forbearance Date."

 

- 6 -

 

 

(k)          Section 2.08(d) of the Credit Agreement is hereby amended in its
entirety to read as follows:

 

"(d)          Borrower and TNP REIT shall apply one hundred percent of the Net
Proceeds to repay the Tranche A Loans."

 

(l)          Clauses (a) and (b) of Section 2.09 are hereby deleted in their
entirety.

 

(m)          Section 5.14 (Partial Releases) is hereby amended to provide that
all partial releases require Agent's written consent as to the amount to be paid
to Lenders in connection therewith.

 

(n)          Section 6.05 of the Credit Agreement is hereby amended in its
entirety to read as follows:

 

"SECTION 6.05         Restricted Payments. TNP REIT, the Parent and the Borrower
will not, and will not permit any of their Subsidiaries to, declare or make, or
agree to pay or make, directly or indirectly, during any calendar quarter, any
Restricted Payment, except (a) to the extent required to comply with
Section 5.16(b), or (b) with the prior written consent of the Required Lenders."

 

(o)          Section 6.09 of the Credit Agreement is hereby amended in its
entirety to read as follows:

 

"SECTION 6.09         Indebtedness. None of TNP REIT, the Parent, the Borrower
nor an Entity which owns an Approved Property shall, without the prior written
consent of the Agent, create, incur, assume, guarantee or be or remain liable,
contingently or otherwise with respect to any Indebtedness except (i) the
Indebtedness described on Schedule 6.09A hereof, which schedule shall set forth
the following information with respect to such Indebtedness: (a) the Credit
Parties liable therefor; (b) the principal amount thereof; (c) the interest rate
payable thereon; (d) the maturity date thereof; (e) the amortization schedule
therefore; and (f) the Collateral securing such Indebtedness); and (ii)
refinancings of such existing Indebtedness which do not change any of the terms
listed on Schedule 6.09A or any other material terms in a manner which is
adverse to the Credit Parties, the Agent or the Lenders. The Credit Parties
shall notify the Agent of the terms of any such refinancing at least five (5)
Business Days prior to the closing thereof."

 

(p)          Clause (o) of Article VII of the Credit Agreement is hereby amended
in its entirety to read as follows:

 

"(o)          Any Credit Party or any Subsidiary thereof defaults under any
recourse or non-recourse Indebtedness."

 

(q)          The last paragraph of Article VII of the Credit Agreement is hereby
deleted in its entirety.

 

- 7 -

 

 

(r)          Section 9.01(a) regarding the notice address of Borrower of the
Credit Agreement is hereby amended in its entirety to read as follows:

 

"(a) if to the Borrower, to the Lead Borrower at: 4695 MacArthur Court, Suite
1100, Newport Beach, California 92660, Attention: Dee Balch, Chief Financial
Officer (Telecopy No. (302) 370-2761); copy to: G. Lee "Chip" Burns, Esq.,
Glenborough, LLC, 400 S. El Camino Real, Suite 1100, San Mateo, California 94402
(Telecopy No. (650) 343-1046).

 

(s)          Upon Glenborough’s replacement of TNP Strategic Retail Advisor, LLC
as advisor to the Credit Parties, all references in the Loan Documents to "TNP
Advisor", "TNP Strategic Retail Advisor, LLC" and/or TNP Property Manager, LLC
shall automatically be replaced with "Glenborough".

 

(t)          Schedule 2.01 to the Credit Agreement is hereby replaced in its
entirety to with Schedule 2.01 as attached to this Agreement.

 

(u)          Schedule 6.09A as set forth in the Forbearance Agreement is hereby
added to the Credit Agreement in its entirety.

 

5.           Financial Information. Each Credit Party represents and warrants
that (i) the most recent financial statements that were delivered to Agent as an
inducement to Agent and Lenders to enter into this Agreement are correct and
complete, do not omit any material information and fairly present the financial
position of such Credit Party as of the date or dates of such financial
statements, (ii) since such date or dates there has been no material adverse
change in the financial position of such Credit Party, and (iii) neither such
Credit Party nor any firm or corporation in which such Credit Party possesses
more than a five percent (5%) interest is in default under any material
obligation or agreement or a party to any pending or threatened litigation or
proceeding which would have a materially adverse effect on such Credit Party,
firm or corporation. Each Credit Party agrees that the representations set forth
in the preceding sentence will apply to the financial statements to be delivered
to Agent pursuant to the Obligations or this Agreement.

 

6.           Conditions. Lender's execution of this Agreement shall be subject
to the satisfaction on or before the date of execution of this Agreement of the
following conditions precedent:

 

(a)          Credit Parties shall have paid or caused to be paid in full all
interest and fees accrued under the Obligations through the date hereof, at the
interest rate and in accordance with the terms set forth in the Loan Documents.

 

(b)          Borrower shall have delivered to Lender (i) a secretary's
certificate evidencing Borrower's authority to enter into this Agreement and the
titles and incumbency of officers authorized to sign for Borrower, (ii) an
updated good standing certificate for Lead Borrower, the REIT, and the OP, and
(iii) an opinion of counsel to Borrowers.

 

- 8 -

 

 

(c)          Credit Parties shall comply and continue to comply with all of the
terms, covenants and provisions contained in the Loan Documents, except as such
terms, covenants and provisions are expressly modified or amended by this
Agreement upon the terms set forth herein.

 

(d)          Credit Parties shall at any time or from time to time execute and
deliver such further instruments, and take such further action as Lender may
reasonably request, in each case further to effect the purposes of this
Agreement and the Loan Documents.

 

7.           Fees and Expenses. Credit Parties jointly and severally agree to
pay to Agent (a) forbearance fee in the amount and as required by that certain
Fee Letter among Borrower and Agent of even date herewith, (b) an amount equal
to any and all out-of-pocket costs or expenses (including legal fees and
disbursements) incurred or sustained by Agent and Lenders in connection with the
preparation of this Agreement and all related matters upon demand by Agent, and
(c) from time to time after the occurrence of any default hereunder any and all
out-of-pocket costs or expenses (including legal fees and disbursements and
consulting, accounting, appraisal and other similar professional fees and
expenses) hereafter incurred or sustained by Agent and Lenders in connection
with the administration of credit extended by Agent and Lenders to Credit
Parties or the preservation of or enforcement of any rights of Agent and Lenders
under this Agreement and the Loan Documents.

 

8.           No Waiver. Except as otherwise expressly provided for in this
Agreement, nothing in this Agreement shall (i) constitute a novation, payment or
satisfaction of any portion of the Loan Documents or (ii) extend to or affect in
any way any of the Credit Parties' obligations or any of the rights or remedies
of Agent and Lenders arising under the Loan Documents. Agent and Lenders have
not waived and are not waiving, by the execution of this Agreement or the
acceptance of any payments hereafter, any Default or Event of Default under any
Loan Document (whether or not known to the Agent and Lenders, including without
limitation any Existing Event of Default) and, accordingly, retains all of their
rights and remedies under the Loan Documents and applicable law. Upon the
Forbearance Expiration Date, Agent and Lenders shall have the right to
immediately commence enforcement of, or to cause to be enforced, all of their
rights and remedies under the Loan Documents and applicable law, unless the
obligations of the Credit Parties under the Loan Documents have been paid in
full in cash and the Loan Documents have been terminated. Agent and Lenders have
not agreed to forbear from exercising any of their rights or remedies concerning
any Default or Event of Default under any Loan Document which may have occurred
as of the date hereof or which may occur after the date hereof, other than the
Existing Events of Default to the extent expressly set forth herein until the
Forbearance Expiration Date. No failure or delay on the part of Agent and
Lenders in exercising, nor any course of dealing with respect to, any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power preclude any other or further
exercise thereof or the exercise of any other right of power hereunder or under
the Loan Documents.

 

- 9 -

 

 

9.           Release of Lender. By execution of this Agreement, each Credit
Party acknowledges and confirms that it does not have any offsets, defenses or
claims against Agent and Lenders, or any of their officers, agents, directors or
employees whether asserted or unasserted. To the extent that it may have such
offsets, defenses or claims, each Credit Party and its successors, assigns,
parents, subsidiaries, affiliates, predecessors, employees, agents, heirs,
executors, as applicable, release and forever discharge Agent and Lenders, their
subsidiaries, affiliates, officers, directors, employees, agents, attorneys,
successors and assigns, both present and former (collectively the "Bank
Affiliates" and, together with Agent and Lenders, the "Released Parties") of and
from any and all manner of action and actions, cause and causes of action,
suits, debts, controversies, damages, judgments, executions, claims and demands
whatsoever, asserted or unasserted, in law or in equity which against the
Released Parties they ever had, now have or which any of Credit Parties'
successors, assigns, parents, subsidiaries, affiliates, predecessors, employees,
agents, heirs, executors, as applicable, both present and former ever had or now
has, upon or by reason of any manner, cause, causes or thing whatsoever,
including, without limitation, any presently existing claim or defense whether
or not presently suspected, contemplated or anticipated. Each Credit Party
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release. Each Credit
Party agrees that no fact, event, circumstance, evidence or transaction which
could now be asserted or which may hereafter be discovered shall affect in any
manner the final, absolute and unconditional nature of the release set forth
above. If any Credit Party or any of its respective successors, assigns, and
other legal representatives violates the foregoing covenant, such Credit Party,
for itself and its respective successors, assigns and legal representatives,
agrees to pay, in addition to such other damages as any Released Party may
sustain as a result of such violation, all attorneys’ fees and costs incurred by
any Released Party as a result of such violation.

 

10.         Further Agreements of Guarantors. Each Guarantor further waives any
and all defenses arising by reason of (a) any and all amendments or
modifications of any document or instrument, (b) any and all alterations,
accelerations, extensions or other changes in the time or manner of payment or
performance of Obligations, (c) the release, substitution or addition of any
collateral or any guarantees, (d) any failure of Agent and Lenders to give
notice of default to Credit Parties, (e) any failure of Agent and Lenders to
pursue Credit Parties or any of their property with due diligence, (f) any
failure of Agent and Lenders to resort to collateral or to remedies which may be
available to them, (g) any and all defenses arising out of the relationship of
Guarantors to Borrowers, and none of the defenses shall operate to release
Guarantors as a guarantor, (h) all rights of indemnity, reimbursement,
contribution, or subrogation from Borrowers, and (i) the benefit of all other
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof.

 

11.         No Additional Events of Default.

 

(a)          Except for the Existing Events of Default, Credit Parties covenant
and agree that there shall not exist or occur any other or further Events of
Default, including, without limitation, the occurrence or institution of any
voluntary or involuntary bankruptcy, insolvency, reorganization, arrangement,
receivership or other similar proceeding by or against any of Credit Parties.
Any default occurring hereunder or any Event of Default occurring under any of
the Note or any of the other Obligations shall constitute a default under all of
the Loan Documents.

 

- 10 -

 

 

(b)          No material adverse change shall occur with respect to a Credit
Party or any of the collateral in the Loan Documents nor shall any other event
occur which materially impairs (in the determination of Agent exercised in good
faith) the Collateral or the prospects of timely and full payment of the
Obligations.

 

12.         Voluntary Agreement. Each Credit Party represents and warrants that
it is represented by legal counsel of its choice, is fully aware of the terms
contained in this Agreement and has voluntarily and without coercion or duress
of any kind entered into this Agreement and the documents executed in connection
with this Agreement.

 

13.         Entire Agreement: Binding Affect. This Agreement constitutes the
entire and final agreement among the parties and there are no agreements,
understandings, warranties or representations among the parties except as set
forth herein. This Agreement will inure to the benefit and bind the respective
heirs, administrators, executors, representatives, successors and permitted
assigns of the parties hereto.

 

14.         Severability. If any cause or provision of this Agreement is
determined to be illegal, invalid or unenforceable under any present or future
law by the final judgment of a court of competent jurisdiction, the remainder of
this Agreement will not be affected thereby. It is the intention of the parties
that if any such provision is held to be invalid, illegal or unenforceable,
there will be added in lieu thereof a provision as similar in terms to such
provision as is possible, and that such added provision will be legal, valid and
enforceable.

 

15.         Governing Law. It is the desire and intention of the parties that it
be in all respects interpreted according to the laws of the Commonwealth of
Massachusetts. Each Credit Party specifically and irrevocably consents to the
jurisdiction and venue of the federal and state courts of the Commonwealth of
Massachusetts with respect to all matters concerning this Agreement or the Loan
Documents or the enforcement of any of the foregoing. Each Credit Party consents
to personal jurisdiction in the Commonwealth of Massachusetts.

 

16.         Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original document, but all of which will constitute a
single document. This document will not be binding on or constitute evidence of
a contract between he parties until such time as a counterpart of this document
has been executed by each of the parties and a copy thereof delivered to each
party under this Agreement.

 

17.         Confidentiality. Except to the extent the Credit Parties are
required to disclose the contents of this Agreement pursuant to the rules and
regulations of the Securities and Exchange Commission, each Credit Party agrees
that the terms of this Agreement are and shall remain confidential, and each
Credit Party agrees that such terms shall not be disclosed by any Credit Party
to any other person unless authorized in writing by the Lender.

 

18.         Amendment. Neither this Agreement nor any of the provisions hereof
can be changed, waived, discharged or terminated, except by an instrument in
writing signed by the parties against whom enforcement of the change, waiver,
discharge or termination is sought.

 

- 11 -

 

 

19.         Bankruptcy.

 

(a)          If any Borrower hereafter commences a case in or under the Federal
Bankruptcy Code, as amended (the "Code"), or is the subject of an involuntary
case that results in an order for relief under the Code, then subject to court
approval, Agent and Lenders shall thereupon be entitled, and Borrowers
irrevocably consent to, relief from any stay imposed by Section 362 of the Code
on or against the exercise of the rights and remedies otherwise available to
Agent and Lenders as provided in the Loan Documents, and Borrowers hereby
irrevocably waive their rights to object to any such relief.

 

(b)          In the event any Borrower shall commence a case under the Code or
is the subject of an involuntary case that results in an order for relief under
the Code, Borrowers hereby agree that no injunctive relief against Agent and
Lenders shall be sought under Section 105 or any other provisions of the Code by
Borrower or any other person or entity claiming through Borrower, nor shall any
extension be sought of the stay provided by Section 362 of the Code.

 

(c)          The agreements of Borrowers in this Section 19 are a material
inducement to Agent and Lenders to enter into this Agreement and to forbear from
exercising their rights and remedies as described in Section 1 above. Borrower
acknowledges that they consulted with sophisticated counsel of its own choosing
before entering into this Agreement.

 

20.         Appointment of Receiver. Notwithstanding anything set forth in the
Loan Documents to the contrary, and in addition to any other rights the Agent
and Lenders may have pursuant to the Loan Documents, upon the occurrence and at
any time after the Forbearance Expiration Date, the Credit Parties acknowledge
and agree that the Agent (with the consent of the Lenders to the extent required
by the Credit Agreement) shall have the right, in its (or, as applicable, their)
sole and absolute discretion, to the appointment of a trustee, receiver,
liquidator or conservator over its collateral, without notice and without regard
for the adequacy of the security for the Obligations and without regard for the
solvency of the Credit Parties, or any other person, firm or other entity liable
for the payment of the Obligations. in connection therewith, the Credit Parties
hereby consent to the appointment of a trustee, receiver, liquidator or
conservator and covenant and agree not to interfere with or oppose the Agent’s
or Lenders’ efforts to appoint a trustee, receiver, liquidator or conservator.
This provision shall be specifically enforceable by the Agent and/or Lenders.

 

21.         WAIVER OF JURY TRIAL. EACH CREDIT PARTY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE OR THEREAFTER HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE UNDERLYING TRANSACTIONS. THE CREDIT PARTY CERTIFIES THAT
NEITHER AGENT, LENDERS NOR ANY OF THEIR REPRESENTATIVES, AGENTS OR COUNSEL HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT AGENT OR LENDERS WOULD NOT IN THE
EVENT OF ANY SUCH SUIT, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.

 

- 12 -

 

 

22.         Miscellaneous.

 

(a)          Unless Agent's and Lenders' agreement hereunder shall sooner
terminate in accordance with the terms hereof, all Obligations shall be
automatically due and payable in full on the Forbearance Expiration Date. Credit
Parties hereby agree that all payments due to Agent and Lenders under the Note
and the Loan Documents shall be made in accordance with the terms and conditions
set forth in the Note and the Loan Documents, except as amended by this
Agreement.

 

(b)          The parties agree that this Agreement amends the Loan Documents to
the extent it is inconsistent with any of them. Except as amended hereby, the
Loan Documents shall remain in full force and effect and are in all respects
hereby ratified and affirmed.

 

(c)          The captions of this Agreement are for convenience only and shall
not define or limit any of the terms hereof.

 

(d)          Defined terms used in this Agreement that are not defined in this
Agreement shall have the same meanings as set forth in the Credit Agreement.

 

(e)          TIME IS OF THE ESSENCE OF THIS AGREEMENT. ANY DEFAULT BY ANY CREDIT
PARTY HEREUNDER OR ANY DEFAULT OR FAILURE TO SATISFY ANY TERM, CONDITION,
COVENANT OR BENCHMARK SET FORTH IN THIS AGREEMENT SHALL ENTITLE LENDER WITHOUT
FURTHER NOTICE TO TERMINATE ITS FORBEARANCE HEREUNDER; AND AGENT AND LENDERS MAY
THEREUPON, WITHOUT FURTHER NOTICE, EXERCISE SUCH REMEDIES AS MAY THEN BE
AVAILABLE UNDER APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, REMEDIES UNDER
THE LOAN DOCUMENTS.

 

(Signatures on next pages)

 

- 13 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized representatives as of the date stated above.

 

  BORROWERS:               TNP SRT SECURED HOLDINGS, LLC, a
Delaware limited liability company               By: TNP Strategic Retail
Operating  Partnership,
LP, its sole member                 By: TNP Strategic Retail Trust, Inc., its  
      general partner                     By: /s/ Dee R. Balch       Print Name:
Dee R. Balch       Title: CFO               TNP SRT SAN JACINTO, LLC, a Delaware
limited liability company               By TNP SRT Secured Holdings, LLC, a
Delaware limited liability company, its Sole
Member                 By: TNP Strategic Retail Operating         Partnership,
LP, a Delaware limited         partnership, its Sole Member                    
By: TNP Strategic Retail Trust,           Inc., a Maryland corporation,        
  its General Partner                       By: /s/ Dee R. Balch           Print
Name: Dee R. Balch           Title: CFO  

 

[Signature Page to Forbearance Agreement]

 

 

 

 

  TNP SRT CRAIG PROMENADE, LLC, a
Delaware limited liability company               By TNP SRT Secured Holdings,
LLC, a
Delaware limited liability company, its Sole
Member                 By: TNP Strategic Retail Operating       Partnership, LP,
a Delaware limited       partnership, its Sole Member                   By: TNP
Strategic Retail Trust,         Inc., a Maryland corporation,         its
General Partner                   By: /s/ Dee R. Balch         Print Name: Dee
R. Balch         Title: CFO             TNP SRT AURORA COMMONS, LLC, a
Delaware limited liability company               By TNP SRT Secured Holdings,
LLC, a
Delaware limited liability company, its Sole
Member                 By: TNP Strategic Retail Operating       Partnership, LP,
a Delaware limited       partnership, its Sole Member                   By: TNP
Strategic Retail Trust,         Inc., a Maryland corporation,         its
General Partner                   By: /s/ Dee R. Balch         Print Name: Dee
R. Balch         Title: CFO

 

[Signature Page to Forbearance Agreement]

 

 

 

 

  TNP SRT WILLOW RUN, LLC, a Delaware
limited liability company               By TNP SRT Secured Holdings, LLC, a
Delaware limited liability company, its Sole
Member                 By: TNP Strategic Retail Operating       Partnership, LP,
a Delaware limited       partnership, its Sole Member                   By: TNP
Strategic Retail Trust,         Inc., a Maryland corporation,         its
General Partner                     By: /s/ Dee R. Balch         Print Name: Dee
R. Balch         Title: CFO               TNP SRT VISALIA MARKETPLACE, LLC, a
Delaware limited liability company               By TNP SRT Secured Holdings,
LLC, a
Delaware limited liability company, its Sole
Member                 By: TNP Strategic Retail Operating       Partnership, LP,
a Delaware limited       partnership, its Sole Member                   By: TNP
Strategic Retail Trust,         Inc., a Maryland corporation,         its
General Partner                     By: /s/ Dee R. Balch         Print Name: Dee
R. Balch         Title: CFO

 

[Signature Page to Forbearance Agreement]

 

 

 

 

  AGENT AND MAJORITY LENDER:       KEYBANK NATIONAL ASSOCIATION, as
Agent and Lender           By: /s/ Kathleen Ahern     Kathleen Ahern, Senior
Banker           GUARANTORS:       TNP STRATEGIC RETAIL OPERATING   PARTNERSHIP,
LP, a Delaware limited partnership           By: TNP Strategic Retail Trust,
Inc., its general
partner           By:

/s/ Dee R. Balch

      Print Name: Dee R. Balch       Title: CFO           TNP STRATEGIC RETAIL
TRUST, INC., a Maryland corporation           By: /s/ Dee R. Balch     Print
Name: Dee R. Balch     Title: CFO

 

[Signature Page to Forbearance Agreement]

 

 

 

 

SCHEDULE 2.01

 

COMMITMENT

 

Lender  Commitment     (Percentage)        KeyBank National Association 
$36,454,765.24      100%

 

 

 

 

SCHEDULE 6.09A

 

EXISTING INDEBTEDNESS

  

          Outstanding   Maturity   Principal       Pledged Borrower  Lender 
Rate   Balance   Date   Amortization*   Balloon Payment   Property              
              TNP SRT Secured Holdings, LLC  KeyBank National Association 
 5.50%  $36,454,766    31-Jul-13        $36,454,766   San Jacinto Esplanade   
                            Craig Promenade                               
Aurora Commons                                Visalia Marketplace           
                    Willow Run                                  TNP SRT
Portfolio I, LLC  CMBS - Wells Fargo (Master   5.93%  $32,820,120    1-Feb-17  
$404,992        Moreno Marketplace    Servicer)                          
Northgate Plaza                                Pinehurst Square                
               Topaz Marketplace                                  TNP SRT
Portfolio II, LLC  CMBS - KeyBank RE Capital   5.10%  $25,801,168    1-Jul-19  
$365,644        Morningside Marketplace    (Master Servicer)                
          Cochran Bypass                                Esenada Square      
                         Turkey Creek                                Florrisant
Marketplace                                  TNP Constitution Trail, LLC  ANICO 
 5.75%  $9,799,375    1-Jan-17   $194,720        Constitution Trail Center
(Senior)                                  TNP SRT Osceola Village LLC  ANICO 
 5.65%  $15,215,167    1-Nov-16   $310,576        Osceola Village (Senior)      
                           TNP SRT Summit Point, LLC  JP Morgan Chase Bank 
 5.88%  $12,326,530    1-Jan-17   $154,740        Summit Point Shopping Center
                                 TNP SRT Woodlands West, LLC  JPMorgan Chase
Bank   5.63%  $10,088,671    1-Mar-17   $131,421        Woodland West
Marketplace                                  TNP SRT Bloomingdale Hills, LLC 
ING Life Insurane & Annuity Co.   4.50%  $5,600,000    1-Jul-37            
Bloomingdale Hills Shopping                                  TNP SRT Lahaina
Gateway LLC  DOF IV REIT Holdings, LLC   9.48%  $28,900,000    1-Nov-17       
     Lahaina Gateway Center                                  TNP Constitution
Trail, LLC  TL DOF Holding Corporation   15.00%  $5,269,537    31-Oct-14  
$(269,600)       Constitution Trail Center (Mezz)                               
  TNP SRT Osceola Village LLC  ANICO   10.00%  $2,853,135    1-Nov-16  
$59,044        Osceola Village (Mezz)                                  TNP SRT
Moreno Marketplace, LLC  Moreno Retail Partners, LLC   8.00%  $1,250,000  
 1-Dec-15             Unsecured                                                 
     $1,351,537   $36,454,766    

 

* 2013 scheduled amortization

 

 

 

 

EXHIBIT J

 

REDEMPTIONS

 

Alice A. Salvietti and Matteo Taormina Estate as set forth in the Confidential
Agreement with the REIT dated as of February 27, 2013 as furnished to Agent

 

Delia Walker Trust for 4,000 shares (redemption price not to exceed $40,000)

 

Shankle Trust for 7,100 shares (redemption price not to exceed $71,000)

 

 

 

